Citation Nr: 1018222	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a permanent total disability rating, to 
include entitlement to Dependents' Educational Assistance 
(DEA).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1963 to January 
1967.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied the benefits sought on 
appeal. 

The Board construes statements form the Veteran as raising a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.  
However, the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  During the course of the Veteran's appeal, his PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity, but is not productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  

2.  Service connection has been established for PTSD, 
evaluated (by this decision ) at 50 percent; Type II diabetes 
mellitus, evaluated at 20 percent; peripheral neuropathy of 
the left lower extremity, evaluated at 10 percent; peripheral 
neuropathy of the right lower extremity, evaluated at 10 
percent; hypertension, evaluated at 10 percent; and for 
erectile dysfunction, evaluated as noncompensable.

2.  None of the Veteran's service connected disabilities are 
evaluated as totally disabling.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (2009).

2.  The requirement a for a permanent total disability 
rating, to include entitlement to Dependents' Educational 
Assistance, have not been met.  38 U.S.C.A. §§ 1155, 3500, 
3501, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.340, 3.807, 21.3021 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in January 2006, January 2007, March 2008 
and September 2008.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the Board notes that the Veteran was afforded 
two VA examinations, and that the Veteran has criticized 
these examinations as being too short and not presenting an 
accurate picture of his disability.  

Pursuant to VA regulations, if a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2.  Here, despite the 
concerns of the Veteran, the examinations appear to be 
thorough.  Though the Veteran complained that the questions 
asked seemed superficial in a December 2008 letter, such 
questions are appropriate to determine the Veteran's current 
symptomatology in a PTSD evaluation.  More importantly, the 
Board has not relied solely on these examinations in reaching 
it conclusions in this decision.  Instead, the Board gave 
equal weight to the VA examinations and to the private 
examinations submitted by the Veteran.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.


Initial Rating for PTSD

The Veteran essentially contends that the evaluation assigned 
for his PTSD does not accurately reflect the severity of that 
disability.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran first sought service connection in June 2005.  
Following an October 2006 VA examination, the Veteran was 
service connected for PTSD at a noncompensable evaluation 
under Diagnostic Code 9411 by a January 2007 rating decision.  
The Veteran filed a Notice of Disagreement, and his 
evaluation was increased to 30 percent disabling by a 
February 2008 rating decision, effective the date of his 
original claim.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In addition, in 
Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA 
regulations require that when the symptoms and/or degree of 
impairment due to a veteran's service-connected psychiatric 
disability cannot be distinguished from any other diagnosed 
psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4,125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 41 to 
50 indicates that the examinee has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  A GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
person avoid friends, neglects family, and is unable to 
work).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Two sources of information regarding the current 
symptomatology and severity of the Veteran's PTSD have been 
obtained and associated with the claims file: first, the 
results of the Veteran's two VA PTSD examinations; and 
second, the results of three private psychological 
examinations submitted by the Veteran.  These sources are 
presented in chronological order.  

The Veteran first underwent a private psychiatric examination 
in February 2005 at Baytree Behavioral Health.  The 
psychologist performing the examination wrote that the 
Veteran's affect was constricted and his mood was irritable.  
The Veteran's speech was disorganized, and his recent memory 
was moderately impaired.  He suffered from obsessions, and 
his judgment was poor. There was, however, no evidence of 
suicidal or homicidal ideation.  

The psychologist diagnosed the Veteran as suffering from PTSD 
and assigned a GAF score of 39.  He noted that the Veteran 
suffered from anxiety, depression, difficulty sleeping, 
dissociative episodes, distressing and intrusive memories of 
trauma, and noted that the Veteran was prone to severe angry 
outbursts.  The psychologist opined that, as a result of his 
PTSD, the Veteran was unable to maintain safe and effective 
self control.  The psychologist concluded that the Veteran 
was unemployable, stating that he was permanently and totally 
disabled.

The Veteran next underwent a VA PTSD examination in October 
2006.  The examiner took the Veteran's medical and military 
history, noting the Veteran's subjective complaints of 
depression and difficulty sleeping.

In the mental status evaluation, the examiner described the 
Veteran as clean in appearance.  He noted the Veteran's 
speech as unremarkable and spontaneous and described the 
Veteran as irritable but attentive.  The Veteran's affect was 
constricted, and his attention was intact. The Veteran was 
oriented to person, time, and place.  The Veteran's thought 
content and process were noted to be unremarkable, and he was 
not suffering from delusions or hallucinations.  The Veteran 
understood the outcome of his behavior, and had average 
intelligence.  The Veteran was not noted to have 
inappropriate or obsessive behavior or panic attacks.  Though 
the Veteran mentioned passive suicidal thoughts, he had no 
homicidal ideation.  The Veteran's impulse control was noted 
as fair, as the Veteran did have violent incidents.  The 
Veteran's remote and immediate memory were normal, though his 
recent memory was noted to be mildly impaired.

Given the foregoing, the examiner diagnosed the Veteran as 
suffering from PTSD.  The examiner stated that the Veteran 
took efforts to avoid thoughts, feelings, and conversations 
associated with his trauma.  The Veteran also had difficulty 
falling or staying asleep, suffered from irritability and 
difficulty concentrating, and he was hypervigilant. This 
disturbance was noted to cause clinically significant 
distress or impairment in social, occupational, or other 
important areas of the Veteran's functioning, but the 
examiner did not find total occupational and social 
impairment.  The examiner assigned the Veteran a GAF score of 
57.

The Veteran underwent a second psychological assessment at 
Baytree in January 2007.  The psychologist described the 
Veteran's affect as labile and his mood as irritable.  His 
speech was disorganized, and he was hypervigilant.  The 
Veteran's recent memory was moderately impaired and his 
remote memory was mildly impaired.  The psychologist again 
noted that the Veteran suffered from obsessions and had poor 
judgment.  There was, again, no evidence of suicidal or 
homicidal ideation.  

The psychologist again diagnosed the Veteran as suffering 
from PTSD, and assigned a lower GAF score of 37.  While the 
psychologist did not make any findings as to the Veteran's 
employability, he did state that The Veteran had a 
deteriorating ability to maintain safe and effective self-
control in his relations with others.  

The Veteran most recently underwent a private psychological 
examination in March 2008.  This examination was performed by 
a Dr. Anderson.  Dr. Anderson reported that the Veteran's 
speech was normal, but his affect was labile and generally 
intense.  The Veteran's thought process was circumstantial, 
and his thought content included recent suicidal ideation.  
The Veteran was oriented to person, time and place. His 
attention and concentration fell below normal limits.  His 
immediate and recent memory were noted to be below normal 
limits, while his remote memory appeared to be intact.  Dr. 
Anderson noted that the Veteran's intelligence was average, 
but his judgment and insight fell below normal limits.

Dr. Anderson again concluded that the Veteran was suffering 
from PTSD, and he also made an Axis I diagnosis of depressive 
disorder, not otherwise specified. He assigned a GAF score of 
35, noting the Veteran's frequent arguments with his wife and 
with his superiors when the Veteran was employed.  Dr. 
Anderson concluded that the Veteran was "permanently and 
totally disabled."  Dr. Anderson stated that the Veteran's 
problems with emotional and behavioral controls likely 
rendered the Veteran a danger in a work environment, but Dr. 
Anderson did not state that the Veteran's PTSD would result 
in total occupational and social impairment.  

Finally, the Veteran underwent a second VA PTSD examination 
in November 2008, and the results of that examination largely 
mirror the findings from the earlier VA examination.  The 
Veteran again had subjective complaints of depression and 
difficulty sleeping.  Though the Veteran had been married for 
42 years, he did not report having any close friends.  

In the mental status examination, the examiner noted that the 
Veteran was clean and casually dressed, though his clothes 
were disheveled.  The Veteran's speech was spontaneous and 
unremarkable.  His attitude was attentive, though his affect 
was constricted.  The Veteran was oriented to person and 
place, but the Veteran did not name the correct date.  The 
Veteran's thought process and content was unremarkable, and 
he did not suffer from delusions or hallucinations.  Though 
the Veteran understood the outcome of his behavior, his 
intelligence was noted to be below average.  The Veteran 
again complained of sleep impairment and nightmares, 
reporting that he only slept 3 hours per night.  The Veteran 
was free of inappropriate behavior, and he lacked suicidal or 
homicidal ideation.  His remote, recent and immediate memory 
were noted to be normal.  

The examiner confirmed the Veteran's diagnosis of PTSD.  
While the examiner did not find total occupational and social 
impairment due to the Veteran's PTSD, he did note that there 
would be occasional decreases in the Veteran's work 
efficiency and ability to perform occupational tasks.  The VA 
examiner assigned a GAF score of 60, and he wrote that the 
Veteran's prognosis for improvement of his condition would be 
fair to good if the Veteran returned to treatment.  

When there is an apparent difference of medical opinion, it 
is the Board's responsibility to weigh the credibility of the 
evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

In this case, the Board has difficulty in reconciling the two 
divergent pictures of the Veteran's disability.  The only 
noticeable difference between the VA and private examinations 
is the unavailability of the claims file to the private 
examiners.  Such unavailability is ultimately of little 
weight, though, as in this case, the Board is more concerned 
with the Veteran's current symptomatology and not with the 
etiology or history of the Veteran's disability. 

In the end, the Board concludes that the results of the VA 
and private examinations warrant a 50 percent rating.  Again, 
a 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.125, Diagnostic Code 9411.  The 
evidence from both the private and VA examinations shows that 
the Veteran had a flattened affect, an impaired memory, and 
difficulty in maintaining effective work and social 
relationships.  Also, as this rating is warranted for the 
entire period on appeal, staged ratings are not appropriate.  

The Veteran's symptoms do not warrant the higher 70 percent 
rating.  A 70 percent disability rating is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  A review of the 
evidence reveals that the Veteran suffers from few, if any, 
of these symptoms.  

The examiner from the November 2008 VA examination spoke of 
the differences between the VA and private evaluations, 
stating that the Veteran had provided inconsistent 
information to each source.  The examiner felt that the 
Veteran had exaggerated some of his symptoms to his private 
psychologists.  The examiner also stated that the difference 
in the GAF scores may be explained by the fact that the 
Veteran experienced some symptoms consistent with PTSD prior 
to his military service, and that these symptoms should not 
be considered with his PTSD symptomatology when assigning a 
GAF score.  

After reviewing the evidence, the Board concurs with the 
judgment of the VA examiner with regard to the differences 
between the examinations.  With specific regard to the GAF 
scores, the Board notes that the Veteran's symptomatology as 
described by his private examiners does not correspond to the 
low GAF scores assigned.  Again, a GAF score of 31 to 40 
indicates that the examinee has some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed person avoid friends, neglects 
family, and is unable to work).  While the Veteran has few 
friends, the private examiners acknowledged that the Veteran 
has been married for over 40 years and has good relations 
with his children.  His speech has never been noted to be 
illogical, obscure or irrelevant.  The Board thus believes 
that the GAF scores assigned by the VA examiners more closely 
approximate the Veteran's current symptomatology.  

Also, the Veteran's disability does not warrant an 
extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321.  As outlined by the Court of Appeals for Veterans 
Claims (Court), the Board uses a three-step inquiry to 
determine whether an extraschedular rating is appropriate; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to 
evaluate the Veteran's disability.  The Diagnostic Code 
includes the specific manifestations of the Veteran's PTSD, 
namely his occupational and social impairment, flattened 
affect, and difficulty in establishing and maintaining 
effective relationships.  Though the Veteran is not currently 
working, he has stated that he retired from his job of 30 
years in 1999 due to the complications he was experiencing 
from his diabetes, not because of any PTSD symptoms.  Though 
the Veteran spoke of frequent disagreements with his 
superiors, these arguments did not turn physical.  Also, 
occupational and social impairment are contemplated under a 
50 percent rating.  There is also no evidence of any PTSD 
related hospitalizations.  

The Board finds that the Veteran suffers from occupational 
and social impairment, occasional suicidal ideation, impaired 
impulse control, and inability to establish and maintain 
effective relationships.  The Board thus concludes that the 
criteria for an initial 70 percent rating for service-
connected PTSD have been met.  


Permanent Total Disability Rating, to Include DEA

In his January 2007 Notice of Disagreement, the Veteran 
stated that he was "100 % P&T."  The RO interpreted the 
Veteran's statement to mean that he was seeking Dependents' 
Educational Assistance.  Eligibility for DEA exists if a 
veteran has a permanent total service-connected disability. 
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807(a), 
21.3021 (2009).  The Board believes that - despite the RO's 
evaluating the Veteran's statement as one seeking DEA 
benefits - the Veteran was actually simply seeking a 
permanent total classification under 38 C.F.R. § 3.340.  As 
determining that a veteran is entitled to permanent total 
status is a necessary prerequisite for determining whether a 
veteran is entitled to DEA benefits, the Board must answer 
that question first.  

Entitlement to a permanent total disability rating requires 
that the Veteran's disability be both permanent and total.  
The determinations are interrelated but separate, as a total 
disability may or may not be permanent and vice versa.  
38 C.F.R. § 3.340(a)(1).  

Pursuant to VA regulations, a total disability may be 
established in two ways.  First, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Second, a total 
disability may also be assigned where a veteran's service-
connected disabilities are rated 100 percent disabling under 
the rating schedule.  38 C.F.R. §§ 3.340(a)(2).  
Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  38 C.F.R. § 3.340(b).  

As none of the Veteran's service-connected disabilities are 
total, he is not entitled to a permanent total disability 
rating.  Under the first framework, there is no evidence that 
any of the Veteran's service-connected disabilities would 
render it impossible for the average person to follow a 
substantially gainful employment.  As a result of the Board's 
action in this decision, the Veteran is service-connected for 
the following disabilities: PTSD, rated as 50 percent 
disabling; Type II diabetes mellitus, rated as 20 percent 
disabling; bilateral peripheral neuropathy of the lower 
extremities, rated as 10 percent disabling each; 
hypertension, rated as 10 percent disabling; and erectile 
dysfunction, service-connected at a noncompensable rate.  The 
Veteran is also receiving Special Monthly Compensation for 
loss of use of a creative organ.  There is no evidence in the 
claims file demonstrating that any disability would render it 
impossible for the average person to follow a substantially 
gainful employment.  The Veteran's disabilities are thus not 
total under the first framework.  

Second, the Veteran is not in receipt of a 100 percent rating 
under the rating schedule for any of his service connected 
disabilities.  As none of the Veteran's disabilities are not 
total disabling, whether they are permanent is not material.  
Also, as the Veteran's disabilities are not permanent and 
total, he does not meet the criteria for Dependents' 
Educational Assistance.  The Board thus concludes that the 
Veteran does not meet the criteria for a permanent total 
disability rating and that he is not entitled to DEA 
benefits.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.340, 
3.807(a), 21.3021.

Finally, as noted above, the Board is referring back to the 
RO the question of whether the Veteran is entitled to a claim 
for a total disability rating based on individual 
unemployability due to all of his service-connected 
disabilities.  


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, an initial 50 percent evaluation for PTSD 
is granted.

A permanent total disability rating, to include entitlement 
to Dependents' Educational Assistance, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


